Citation Nr: 0814035	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  06-09 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for status post 
arthroscopic removal of torn medical meniscus and status post 
valgus osteotomy of the left knee, prior to February 3, 2006.  

2.  Entitlement to an increased rating for total left knee 
replacement from April 1, 2007.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel




INTRODUCTION

The veteran had active service from August 1978 to January 
1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  A 
notice of disagreement was filed in July 2005, a statement of 
the case was issued in September 2005, and a substantive 
appeal was received in March 2006.  The veteran withdrew a 
request for a hearing before the Board in May 2006.  

During the course of this appeal, the veteran's claim for 
entitlement to service connection for degenerative arthritis 
of the right knee was granted.  


FINDINGS OF FACT

1.  Prior to February 3, 2006, there was no severe recurrent 
subluxation or lateral instability of the left knee, or more 
than one major joint affected by limitation of motion.  

2.  For the period from April 1, 2007, there was no severe 
painful motion or weakness in the left knee; unfavorable 
ankylosis of the left knee; extension limited to 30 degrees 
or more; or nonunion of the tibia and fibula with loose 
motion, requiring a brace.  


CONCLUSIONS OF LAW

1.  The criteria for the entitlement to a disability rating 
in excess of 20 percent prior to February 3, 2006 for status 
post arthroscopic removal of torn medical meniscus and status 
post valgus osteotomy, left knee, have not been met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 
5261 (2007).

2.  The criteria for the assignment of a disability rating in 
excess of 30 percent from April 1, 2007 for total left knee 
replacement have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic 
Code 5055 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the veteran 
dated in September 2004.  In March 2006, the veteran was 
provided with notice of the types of evidence necessary to 
establish a disability rating and the type of evidence 
necessary to establish an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Despite initial 
inadequate notice provided to the veteran, the Board finds no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  In any event, since the Board concludes below that 
the preponderance of the evidence is against entitlement to 
an increased rating, any question as to the appropriate 
effective date to be assigned is rendered moot.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

In this case there has clearly been no compliance with 
Vazquez since that judicial decision was just rendered in 
January 2008.  However, the Board finds no resulting 
prejudice to the veteran.  A reasonable person under the 
facts of this case could be expected to know and understand 
the types of evidence necessary to show a worsening or 
increase in the severity of status post arthroscopic removal 
of torn medical meniscus and status post valgus osteotomy of 
the left knee, as well as total left knee replacement and the 
effects of that worsening on employment and daily life.  In 
fact, the veteran in this case has been represented in the 
appeal by Texas Veterans Commission, and the Board believes 
it reasonable to assume that this major state service 
organization's trained representatives conveyed the 
particulars of what is necessary for a higher rating to the 
veteran during the appeal process which has been ongoing 
since 2005.  Further, the present case involves a downstream 
issue of assignment of higher ratings, and the rating 
criteria have been furnished to the veteran and discussed by 
the RO in explaining the reasons and bases for the RO's 
determination.  The veteran has had actual knowledge of the 
elements outlined in Vazquez and no useful purpose would be 
served by remanding to the RO to furnish notice as to 
elements of his claims of which the veteran has already 
effectively been made aware.    

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the veteran's post-service VA 
medical records.  The evidence of record also contains VA 
examinations performed in October 2004 and April 2006.  The 
examination reports obtained are fully adequate and contain 
sufficient information to decide the issues on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied.  

Factual Background

A June 1992 RO decision granted service connection for 
chronic left knee pain and assigned a 10 percent disability 
rating effective January 29, 1992 under Diagnostic Code 5257.  
A March 2005 RO decision assigned a 20 percent disability 
rating effective August 9, 2004 under Diagnostic Code 5257.  
A May 2006 RO decision granted a temporary 100 percent 
evaluation effective February 3, 2006 because the veteran 
underwent total left knee replacement surgery, continued the 
100 percent evaluation from April 1, 2006, and assigned a 30 
percent disability rating effective April 1, 2007 for the 
service-connected total left knee replacement, all under 
Diagnostic Code 5055.  

Criteria & Analysis

The present appeal involves the veteran's claims that the 
severity of his service-connected left knee disabilities 
warrants higher disability ratings.  Disability evaluations 
are determined by the application of the Schedule for Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

It should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

Diagnostic Code 5055 provides for a 100 percent rating for 
one year following implantation of a prosthesis after 
prosthetic replacement of a knee joint.  Thereafter, a 60 
percent rating is assigned if there are chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.  With intermediate degrees of residual 
weakness, pain or limitation of motion, the knee is rated by 
analogy to Diagnostic Codes 5256, 5261, or 5262, with a 
minimum rating of 30 percent.

Diagnostic Code 5256 provides ratings for ankylosis of the 
knee.  Favorable ankylosis of the knee, with angle in full 
extension, or in slight flexion between zero degrees and 10 
degrees, is rated 30 percent disabling.  Unfavorable 
ankylosis of the knee, in flexion between 10 degrees and 20 
degrees, is to be rated 40 percent disabling; unfavorable 
ankylosis of the knee, in flexion between 20 degrees and 45 
degrees, is rated 50 percent disabling; extremely be rated 60 
percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides ratings based on limitation of 
extension of the leg.  Extension of the leg limited to 5 
degrees is rated noncompensably (0 percent) disabling; 
extension of the leg limited to 10 degrees is rated 10 
percent disabling; extension of the leg limited to 15 degrees 
is rated 20 percent disabling; extension of the leg limited 
to 20 degrees is rated 30 percent disabling; extension of the 
leg limited to 30 degrees is rated 40 percent disabling; and 
extension of the leg limited to 45 degrees is rated 50 
percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 
(separate ratings may be granted based on limitation of 
flexion (Diagnostic Code 5260) and limitation of extension 
(Diagnostic Code 5261) of the same knee joint). 

Diagnostic Code 5262 provides ratings based on impairment of 
the tibia and fibula.  Malunion of the tibia and fibula with 
slight knee or ankle disability is rated 10 percent 
disabling; malunion of the tibia and fibula with moderate 
knee or ankle disability is rated 20 percent disabling; and 
malunion of the tibia and fibula with marked knee or ankle 
disability is rated 30 percent disabling.  Nonunion of the 
tibia and fibula with loose motion, requiring a brace, is 
rated 40 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5257 provides ratings for other impairment of 
the knee that includes recurrent subluxation or lateral 
instability.  Slight recurrent subluxation or lateral 
instability of the knee is rated 10 percent disabling; 
moderate recurrent subluxation or lateral instability of the 
knee is rated 20 percent disabling; and severe recurrent 
subluxation or lateral instability of the knee is rated 30 
percent disabling.  38 C.F.R. § 4.71a.  Separate disability 
ratings are possible for arthritis with limitation of motion 
under Diagnostic Codes 5003 and instability of a knee under 
Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When x-ray 
findings of arthritis are present and a veteran's knee 
disability is rated under Diagnostic Code 5257, the veteran 
would be entitled to a separate compensable rating under 
Diagnostic Code 5003 if the arthritis results in 
noncompensable limitation of motion and/or objective findings 
or indicators of pain.  See VAOPGCPREC 9-98.

Diagnostic Code 5003 provides that degenerative arthritis 
that is established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint 
or joints that involve degenerative arthritis, Diagnostic 
Code 5003 provides a 20 percent rating for degenerative 
arthritis with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent rating for 
degenerative arthritis with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  Note 
(1) provides that the 20 percent and 10 percent ratings based 
on X-ray findings will not be combined with ratings based on 
limitation of motion.  Note (2) provides that the 20 percent 
and 10 percent ratings based on X-ray findings, above, will 
not be utilized in rating conditions listed under Diagnostic 
Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable (0 percent) under 
the appropriate diagnostic codes, Diagnostic Code 5003 
provides a rating of 10 percent for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a.  

VA outpatient treatment records dated in July 2004 reflect 
degenerative bony changes to the left knee with mild crepitus 
but no effusion, mild popliteal tenderness to palpation with 
slightly decreased range of motion to the left knee, and no 
obvious ligament instability.  

The veteran underwent a VA examination in October 2004.  He 
reported left knee pain, swelling, and weakness.  He stated 
that he had to stop working in warehouse-type work because he 
could not climb ladders and stand on his feet for a long 
time.  He claimed that he had not worked since August 2004.  
He reported no increased limitation from repetitive motion or 
flare-ups.  He stated that he had plain x-rays of his knees 
done in July 2004, which showed osteochondroma of the left 
femoral bone.  He claimed to have slight narrowing of the 
left medial joint space.  He stated that he had an old 
fracture of the proximal left tibia.  

Upon physical examination, the veteran walked with a slight 
limp and stiffness in his left knee.  The knee appeared to 
have an effusion, suprapatellar.  He had a tender joint line.  
There was marked crepitation on flexion/extension of the left 
knee, subpatellar.  He could flex the knee 80 degrees and had 
zero degrees of extension.  He had a negative Lachman's and 
McMurray's.  The cruciate and collaterals appeared to be 
intact.  An MRI of the left knee revealed almost complete 
degeneration of the medial meniscus.  The lateral meniscus 
demonstrated diffuse increased signal consistent with 
degenerative changes.  Osteophytic degenerative changes of 
the knee were also seen.  The examiner diagnosed severe 
degenerative changes of the knee including almost complete 
degeneration of the medial meniscus and degenerative changes 
of the lateral meniscus and a small to moderate amount of 
fluid in the joint space, as well as a Baker's cyst.  

VA outpatient treatment records dated in October 2004 reflect 
that the veteran underwent an x-ray evaluation on his left 
knee.  X-ray findings revealed exostoses off the medial 
distal left femur and proximal medial left tibia having the 
appearance of osteochondromata.  There was slight narrowing 
of the left medial knee joint space and an old healed 
fracture of the proximal left fibula.  The examiner noted 
left femoral osteochondroma.  The examiner diagnosed 
osteoarthrosis of the left knee, moderate in medial 
compartment, as well as status-post reconstructive surgeries 
of the left knee, remote.  In January 2006, the veteran was 
assessed with degenerative joint disease of the left knee.  

Private medical records from Medical Centre Surgical Hospital 
dated in February 2006 reflect that the veteran underwent 
total left knee replacement surgery on February 3, 2006.  

The veteran underwent another VA examination in April 2006.  
He reported that the February 2006 total left knee 
replacement surgery gave him pain relief from about 10/10 to 
about 5/10.  He stated that he was still in rehabilitation.  
He claimed to lack some range of motion.  He denied any 
instability.  He reported no increased limitations with 
flare-ups or repetitive motion at time of examination.  He 
denied any fatigability.  He reported some decreased strength 
and postoperative pain.  

Upon physical examination, the veteran walked somewhat 
slowly.  There was still some postoperative edema.  There was 
some mild tenderness.  He could flex the knee 90 degrees.  He 
lacked 10 degrees of extension.  There was decreased strength 
on extension of at least 30-40 percent as compared to the 
right leg.  The prosthesis appeared stable.  The examiner 
diagnosed degenerative arthritis and total knee replacement 
of the left knee.  

Disability rating in excess of 20 percent prior to February 
3, 2006

With regard to the period prior to February 3, 2006, there is 
no objective evidence that a rating in excess of 20 percent 
for the left knee is warranted under the criteria set out in 
DC 5257, the diagnostic code under which he was rated, or any 
other diagnostic codes.  There is no evidence of severe 
recurrent subluxation or lateral instability of the left 
knee, ankylosis, locking, removal of the semilunar cartilage, 
impairment of the tibia and fibula, genu recurvatum, or any 
compensable limitation of motion.  For example, the October 
2004 VA examiner noted that the cruciate and collaterals 
appeared to be intact.  

While Diagnostic Code 5003 applies because degenerative 
arthritis was established by x-ray findings, the October 2004 
VA examination reflects that the veteran could flex the knee 
to 80 degrees, which indicates noncompensable limitation of 
motion.  When there is some limitation of motion of the knee 
that is noncompensable, Diagnostic Code 5003 provides a 
rating of 10 percent for each major joint or group of minor 
joints affected by limitation of motion.  There is no 
evidence that more than one major joint is affected by 
limitation of motion.  

When evaluating musculoskeletal disabilities on the basis of 
limitation of motion, functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination is to be considered in the determination of 
the extent of limitation of motion.  38 C.F.R. § 4.40, 4.45, 
4.59 (2003); DeLuca, 8 Vet. App. at 204-07.  The veteran has 
reported pain in the left knee over the years since 1988.  
However, the 20 percent rating prior to February 3, 2006 took 
into consideration the veteran's complaints of knee pain, 
thus, the Board finds that 38 C.F.R. § 4.40, 4.45 and 4.59 do 
not provide a basis for a higher rating.  See DeLuca, 8 Vet. 
App. at 204-07.

The preponderance of the evidence is against the claim for 
increase; there is no doubt to be resolved; and an increased 
rating for the period prior to February 3, 2006 is not 
warranted.

Disability rating in excess of 30 percent beginning on April 
1, 2007

In view of the total left knee replacement, the RO duly 
assigned a 100 percent rating from February 3, 2006, under 
Diagnostic Code 5055.  Based on residuals of that procedure, 
the RO assigned a 30 percent rating under Code 5055, 
effective from April 1, 2007.  There is no objective evidence 
that a rating in excess of 30 percent is warranted under the 
criteria for Code 5055 for the knee.  There is no evidence of 
severe painful motion or weakness in the left knee.  The 
February 2006 VA examiner noted that there was decreased 
strength on extension of at least 30-40 percent as compared 
to the right leg; however, this does not constitute severe 
painful motion or weakness in the knee.  Furthermore, there 
is no evidence of unfavorable ankylosis of the left knee, the 
February 2006 VA examiner noted that the veteran lacked only 
10 degrees of extension, and there was no evidence of 
nonunion of the tibia and fibula with loose motion, requiring 
a brace.  
The potential application of other provisions of Title 38 of 
the Code of Federal Regulations has also been considered, but 
the record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, there has been no showing by 
the veteran that the service connected disability has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization, aside from 
the period that the veteran was granted a 100 percent 
evaluation.  Under these circumstances, the Board finds that 
the veteran has not demonstrated marked interference with 
employment so as to render impractical the application of the 
regular rating schedule standards.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

1.  An increased rating for status post arthroscopic removal 
of torn medical meniscus and status post valgus osteotomy of 
the left knee prior to February 3, 2006 is not warranted.  

2. An increased rating for total left knee replacement from 
April 1, 2007 is not warranted.  



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


